Citation Nr: 0119357	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  96-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1958 to 
February 1962.  By rating decision dated January 1991, the 
Montgomery, Alabama RO denied the veteran service connection 
for his psychiatric disability.  The veteran did not appeal 
this January 1991 rating decision, and as such, it became 
final.  In January 1994, the veteran filed a claim to reopen 
the January 1991 decision.  The RO denied the veteran's claim 
to reopen in a July 1995 decision, holding that the evidence 
was not new and material.  This matter now comes before the 
Board of Veterans' Appeals (Board) on appeal from the July 
1995 rating decision.

In December 1996, a hearing was held at the Montgomery, 
Alabama RO before the undersigned, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  In the January 1991 rating decision, the RO denied 
service connection for the veteran's psychiatric disability; 
the veteran did not appeal this denial.

2.  Evidence added to the record since the January 1991 
rating decision includes evidence that is relevant and 
probative to the issue at hand, and is so significant it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  A January 1991 rating decision, which denied service 
connection for the veteran's psychiatric disability, is 
final.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1131, 5107, 
7105(c) (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.303, §§ 20.302(a), 20.1103 (2000).

2.  Evidence received since January 1991 is new and material; 
and the veteran's claim for service connection for his 
psychiatric disability is reopened.  38 U.S.C.A. §§ 1131, 
5107, 5108 (West 1991 and Supp. 2000); 38 C.F.R. §3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran filed a service connection claim in 
August 1975 for a psychiatric disability.  By rating decision 
dated September 1975, the RO denied the claim because the 
veteran's disability (diagnosed as anti-social personality) 
was a constitutional or developmental abnormality, which is 
not a disability under law.  See 38 C.F.R. § 3.303(c).  The 
September 1975 decision was not thereafter appealed and 
became final.  In July 1988, the Board denied service 
connection for the veteran's psychiatric disability holding 
there was no new and material evidence.  Subsequently, in 
June 1990 the case was brought before the Board and was 
remanded to ensure proper due process of law.  In November 
1990, the Board denied service connection for the veteran's 
psychiatric disability holding no and new material evidence 
was presented and in the currently appealed July 1995 rating 
decision, the RO found that new and material evidence had not 
been presented sufficient to reopen the claim.  In March 
1997, the Board remanded the case for additional development.

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in January 1991 included: the veteran's service 
medical records; private treatment records from Dr. Neville 
and Dr. Saxon dated October 1982 to August 1988; a letter 
from Dr. Neville dated April 1989; a letter dated December 
1990 from Dr. Kulkarni; private treatment records from Dr. 
Kulkarni dated June 1979 through April 1991; and statements 
submitted by the veteran.  Upon consideration of the 
evidence, the RO denied the veteran's claim of service 
connection for a psychiatric disability, holding that the 
evidence was not new and material.  The January 1991 decision 
was not appealed and became final.
As noted above, in September 1975 the veteran's claim was 
denied because it had not been demonstrated that he suffered 
from a psychiatric disability, but rather a personality 
disability, which is not a disability under VA law.  
Subsequently, the record reflects that the veteran has been 
variously diagnosed with depression, schizoaffective 
disorder, anxiety, and post-traumatic stress disorder.  
However, his claims have continued to be denied as none of 
these have ever been shown to be related any psychiatric 
disability which had its onset in military service.

In January 1994, the veteran requested that the claim for 
entitlement to service connection for his psychiatric 
disability be reopened.  Newly submitted evidence considered 
by the RO in the July 1995 rating decision included a 
statement submitted by the veteran that was received in 
January 1995 and a request for evidence sent to the veteran 
in February 1995.  Based upon this evidence, the RO denied 
the veteran's claim.

Since the July 1995 rating decision (and during the course of 
this appeal), the following evidence was added to the claims 
file for additional consideration: a Board Hearing transcript 
dated December 1996; a VA examination dated October 1998; a 
regional office hearing transcript dated August 2000; 
treatment records from the Birmingham, Alabama VA Medical 
Center (VAMC) dated January to March 2001, and statements 
submitted by the veteran.

Of particular importance is a January 2001 visit at the 
Birmingham VAMC.  The examination report states that the 
veteran may suffer from a schizoaffective disorder, depressed 
type versus chronic depressive disorder with psychotic 
features.  In regard to the veteran's psychiatric problems, 
the examiner further noted that the onset of the veteran's 
psychiatric disorder occurred while in the Navy and that the 
veteran received an unknown number of ECT treatments while on 
active duty.  Accordingly, the Board finds that the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.



ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
veteran's psychiatric disability, the claim is reopened.  To 
this extent, the appeal is granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must 
determine whether the evidence of record, both old and new, 
supports the veteran's claim of entitlement to service 
connection for his psychiatric disability.

Prior to determining the veteran's claim of entitlement to 
service connection for his psychiatric disability, VA must 
ensure that it has fulfilled its duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
Such a duty to assist is statutory in nature and was amended 
by H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).
A review of the claims file reveals that the veteran was 
diagnosed with a personality disorder upon discharge from the 
service.  Furthermore, in the October 1998 VA examination, 
the examiner diagnosed the veteran as suffering from a 
generalized anxiety disorder; however, it was the opinion of 
the examiner that:

that generalized anxiety disorder appears 
to be directly related to the veteran's 
concern about his 20% service-connected 
claim that he alledges [SIC] was given 
him prior to discharge from the Navy.  It 
seems as though the precipitating event 
for a generalized anxiety disorder is the 
struggle over receiving what the veteran 
believes is his rightful 20% service-
connection.

Moreover, there appears to be a conflicting medical opinion 
regarding the diagnosis and etiology of the veteran's 
psychiatric disability.  As stated above, in the Birmingham 
VAMC treatment records, dated January 2001, the examiner 
diagnosed the veteran as suffering from a possible 
schizoaffective disorder, depressed type versus chronic 
depressive disorder with psychotic features having its onset 
during service.  Furthermore, the Board also wishes to note 
that the claims file does not contain medical treatment 
records concerning the veteran's psychiatric disability from 
September 2000 as referenced in the Birmingham VAMC treatment 
reports.  Therefore, the Board deems it necessary for the RO 
to schedule the veteran for a VA psychiatric examination once 
all relevant medical records have been obtained.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran.  In 
particular, the RO should contact the 
Birmingham VAMC and request photocopies 
of all previously unobtained treatment 
records.  Once all pertinent records are 
obtained, they should be associated with 
the 
claims file.

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination in order to ascertain the 
nature and etiology of his psychiatric 
disability, if demonstrated.  The 
examiner should thoroughly review the 
claims folder and a copy of this Remand 
prior to examination, and, express an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disability is 
related to his military service.  The 
examiner should provide supporting 
rationale for all opinions expressed.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 



